Appeal by plaintiffs from an order of the Supreme Court, Kings County (Hirsch, J.), dated February 28, 1983, which, among other things, granted the motion of defendant Piscione to, inter alia, vacate his default in answering and to direct plaintiffs to accept service of his answer, and directed that the insurance carrier for defendant Piscione pay plaintiff $350 costs. 11 Order modified, as an exercise of discretion, by increasing the amount payable to plaintiffs as costs to $750. As so modified, order affirmed, with costs to the plaintiffs. The defendant Piscione’s time to comply with that part of the order directing the payment of costs to plaintiffs is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. 1i Under the circumstances of this case, the sanction imposed was inadequate to the extent indicated. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.